(As filed copy) Form 10-2 (Translation) COVER PAGE Filing Document: SEMI-ANNUAL REPORT This Semi-Annual Report is Filed with: Director-General of Kanto Local Finance Bureau Filing Date: August 29, 2008 Accounting Period: During the Fourteenth Term (From December 1, 2007 to May 31, 2008) Name of the Fund: PUTNAM HIGH YIELD ADVANTAGE FUND Name of the Registrant: PUTNAM HIGH YIELD ADVANTAGE FUND Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani Attorney-at-Law Address or Location of Attorney-in-fact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Phone Number: 03-6212-1200 Places where a copy of this Semi-annual Not applicable. Report is available for Public Inspection: 1. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Portfolio (As of the end of June 30, 2008) Investment Total Ratio Types of Assets Name of Country U.S. Dollars (%) Corporate Bonds United States $536,633,771 73.90% Canada 23,675,930 3.26% Bermuda 6,920,819 0.95% Netherlands 5,978,826 0.82% France 4,053,350 0.56% United Kingdom 3,902,885 0.54% Ireland 2,926,656 0.40% Cayman Islands 2,687,689 0.37% Jamaica 2,452,656 0.34% Singapore 849,781 0.12% Denmark 445,900 0.06% Sub-total 590,528,263 81.32% Senior Loans United States 68,347,190 9.41% Japan 2,239,917 0.31% Canada 1,763,326 0.24% Singapore 926,178 0.13% Netherlands 526,485 0.07% United Kingdom 392,000 0.05% Sub-total 74,195,096 10.22% Convertible Bonds United States 10,256,291 1.41% Sub-total 10,256,291 1.41% Asset Backed Cayman Islands 3,038,486 0.42% Sub-total 3,038,486 0.42% Collateralized mortgage obligations United States 2,026,205 0.28% Canada 536,300 0.07% Sub-total 2,562,505 0.35% Foreign Government Bonds Argentina 1,091,411 0.15% Sub-total 1,091,411 0.15% Short-term United States 26,036,525 3.59% Sub-total 26,036,525 3.59% Cash, Deposit and Other Assets (After deduction of liabilities) 18,461,323 2.54% Total $726,169,900 100.00% (Net Asset Value) JPY 76,981,271,099 1 Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is 106.01 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on July 3, 2008 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. (2) Results of Past Operations a. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month for the one-year period up to and including the end of June 2008 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2007 End of July 290,393 30,785 6.04 640 August 288,359 30,569 6.07 643 September 290,239 30,768 6.20 657 October 286,902 30,414 6.19 656 November 275,959 29,254 6.05 641 December 268,714 28,486 5.99 635 2008 End of January 259,527 27,512 5.86 621 February 250,507 26,556 5.76 611 March 247,414 26,228 5.73 607 April 253,814 26,907 5.92 628 May 248,827 26,378 5.91 627 June 240,564 25,502 5.75 610 b. Record of Distributions Paid (Class M Shares) July 1, 2007 - June 30, 2008 $0.44 (¥46) Record of distribution paid from July 2007 to June 2008 and Net Asset Value per Share as of each ex-dividend date as follows: 2 Dividend NAV per share Record Date Dollar Yen Dollar Yen 24-Jul-2007 0.032 3.39 6.11 648 21-Aug-2007 0.033 3.50 6.03 639 19-Sep-2007 0.033 3.50 6.15 652 19-Oct-2007 0.034 3.60 6.18 655 19-Nov-2007 0.034 3.60 6.02 638 19-Dec-2007 0.066 7.00 5.98 634 18-Jan-2008 0.034 3.60 5.82 617 19-Feb-2008 0.034 3.60 5.72 606 18-Mar-2008 0.034 3.60 5.66 600 21-Apr-2008 0.034 3.60 5.85 620 20-May-2008 0.034 3.60 5.94 630 19-Jun-2008 0.034 3.60 5.85 620 c. Record of Return Rates (Class M Shares) Record of return rates at the end of each month for the one-year period up to and including the end of June 2008 is as follows: 2007 End of July -3.01% August 1.05% September 2.69% October 0.39% November -1.71% December 0.10% 2008 End of January -1.60% February -1.12% March 0.08% April 3.92% May 0.40% June -2.14% Note: Calculation of the yield on investment (including dividend): NAV at beginning of term means the net asset value per unit calculated at the beginning of the yield calculation period. NAV at term end means the net asset value per unit calculated at the end of the yield calculation period. 3 Calculation of increase ratio by distribution: The amount for each term shall be the dividend distributed during the relevant term divided by the net asset value per unit on the ex dividend day of the relevant distribution, plus 1. 2. FINANCIAL CONDITIONS OF THE FUND Translation of unaudited Semi-annual Accounts will be attached to the Japanese Semi-annual Report. 3. RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during the one year period up to and including the end of June, 2008 and number of outstanding shares of the Fund as of June 30, 2008 are as follows: Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares Worldwide 342,788 7,243,951 41,848,206 (In Japan) (213,940) (6,927,611) (40,641,716) 4. OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (1) Amount of Capital Stock (as of June 30, 2008) 1. Total amount of members' equity: $109,089,799* * Unaudited 2. Number of authorized shares: N/A 3. Number of outstanding shares: N/A (2) Description of Business and Outline of Operation Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of June 30, 2008, Investment Management Company managed, advised, and/or administered the following 99 funds and fund portfolios (having an aggregate net asset value of over $97 billion): 4 (as of June 30, 2008) Type of Fund Number Total Net Asset Value (in million dollars) U.S. Closed End Bond 5 $3,180.70 (337.19 billion yen) U.S. Open End Balanced 13 $22,512.67 (2,386.57 billion yen) U.S. Open End Bond 30 $33,021.02 (3,500.56 billion yen) U.S. Open End Equity 51 $38,619.09 (4,094.01 billion yen) Total 99 $97,333.48 (10,318.32 billion yen) (3) Miscellaneous Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 5. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY Translation of audited Annual accounts and unaudited Semi-annual Accounts of Putnam Investment Management LLC will be attached to the Japanese Semi-annual Report. 5 (As filed copy) Form 4-2 (Translation) COVER PAGE Filing Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT (for NAV Sale) This Securities Registration Statement is Filed Director-General of Kanto Local Finance with: Bureau Filing Date: August 29, 2008 Name of the Registrant: PUTNAM HIGH YIELD ADVANTAGE FUND Name and Official Title of Representative of Charles E. Porter Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Attorney-in-fact: Akihiro Wani Attorney-at-Law Address or Location of Attorney-in-fact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Name of Liaison Contact: Akihiro Wani Attorney-at-Law Place of Liaison Contact: Linklaters Meiji Yasuda Building 10F 1-1, Marunouchi 2-chome Chiyoda-ku, Tokyo 100-0005 Phone Number: 03-6212-1200 Name of the Fund Making Public Offering or PUTNAM HIGH YIELD ADVANTAGE FUND Sale of Foreign Investment Fund Securities: Type and Aggregate Amount of Foreign Up to 300 million Class M Shares Investment Fund Securities to be Publicly Up to the total amount obtained by aggregating Offered or Sold: the respective net asset value per Class M Share in respect of 300 million Class M Shares (The maximum amount expected to be sold is 1,728 million U.S. dollars (¥183,185 million)) Note 1: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00¥106.01 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on July 3, 2008. Note 2: The maximum amount expected to be sold is an amount calculated by multiplying the net asset value per Class M Share as of the end of February, 2008 (U.S.$5.76) by 300 million Class M Shares for convenience. Places where a copy of this Semi-annual Not applicable. Report is available for Public Inspection: I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT This statement amends and updates the relevant information of the Securities Registration Statement ("Original SRS") filed on May 8, 2008 to reflect the information set out in the Semi-annual Report of the Fund filed today and other additional information. The latest exchange rates are used in this statement to translate the amended amounts of foreign currencies and as such, are different from those exchange rates used in prior amendments. II. CONTENTS OF THE AMENDMENTS PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND 1 NATURE OF THE FUND (2) Structure of the Fund: D. Putnam Investment Management, LLC (Investment Management Company) The following information of the Original SRS shall be replaced with the information under the [After Amendment] section. The revised parts are marked with underline. [Before Amendment] (e) Amount of Capital Stock (as of February 29, 2008 ) (i) Amount of Capital: $88,106,494 * * Members equity includes Parent Company Relationship as a component of equity, consistent with the presentation of the audited financial statements. [After Amendment] (e) Amount of Capital Stock (as of June 30, 2008 ) (i) Amount of Capital: $109,089,799* * Unaudited 5 STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Portfolio: Relevant information in the Original SRS shall be updated as follows: 1 (As of the end of June 30, 2008) Investment Total Ratio Types of Assets Name of Country U.S. Dollars (%) Corporate Bonds United States $536,633,771 73.90% Canada 23,675,930 3.26% Bermuda 6,920,819 0.95% Netherlands 5,978,826 0.82% France 4,053,350 0.56% United Kingdom 3,902,885 0.54% Ireland 2,926,656 0.40% Cayman Islands 2,687,689 0.37% Jamaica 2,452,656 0.34% Singapore 849,781 0.12% Denmark 445,900 0.06% Sub-total 590,528,263 81.32% Senior Loans United States 68,347,190 9.41% Japan 2,239,917 0.31% Canada 1,763,326 0.24% Singapore 926,178 0.13% Netherlands 526,485 0.07% United Kingdom 392,000 0.05% Sub-total 74,195,096 10.22% Convertible Bonds United States 10,256,291 1.41% Sub-total 10,256,291 1.41% Asset Backed Cayman Islands 3,038,486 0.42% Sub-total 3,038,486 0.42% Collateralized mortgage obligations United States 2,026,205 0.28% Canada 536,300 0.07% Sub-total 2,562,505 0.35% Foreign Government Bonds Argentina 1,091,411 0.15% Sub-total 1,091,411 0.15% Short-term United States 26,036,525 3.59% Sub-total 26,036,525 3.59% Cash, Deposit and Other Assets (After deduction of liabilities) 18,461,323 2.54% Total $726,169,900 100.00% (Net Asset Value) JPY 76,981,271,099 Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is 106.01 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate 2 by telegraphic transfer on July 3, 2008 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. (3) Results of Past Operations: The following information shall be added to the Original SRS. A. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each month for the one-year period up to and including the end of June 2008 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2007 End of July 290,393 30,785 6.04 640 August 288,359 30,569 6.07 643 September 290,239 30,768 6.20 657 October 286,902 30,414 6.19 656 November 275,959 29,254 6.05 641 December 268,714 28,486 5.99 635 2008 End of January 259,527 27,512 5.86 621 February 250,507 26,556 5.76 611 March 247,414 26,228 5.73 607 April 253,814 26,907 5.92 628 May 248,827 26,378 5.91 627 June 240,564 25,502 5.75 610 B. Record of Distributions Paid (Class M Shares) July 1, 2007 - June 30, 2008 $0.44 (¥46) Record of distribution paid from July 2007 to June 2008 and Net Asset Value per Share as of each ex-dividend date as follows: 3 Dividend NAV per share Record Date Dollar Yen Dollar Yen 24-Jul-2007 0.032 3.39 6.11 648 21-Aug-2007 0.033 3.50 6.03 639 19-Sep-2007 0.033 3.50 6.15 652 19-Oct-2007 0.034 3.60 6.18 655 19-Nov-2007 0.034 3.60 6.02 638 19-Dec-2007 0.066 7.00 5.98 634 18-Jan-2008 0.034 3.60 5.82 617 19-Feb-2008 0.034 3.60 5.72 606 18-Mar-2008 0.034 3.60 5.66 600 21-Apr-2008 0.034 3.60 5.85 620 20-May-2008 0.034 3.60 5.94 630 19-Jun-2008 0.034 3.60 5.85 620 C. Record of Return Rates (Class M Shares) Record of return rates at the end of each month for the one-year period up to and including the end of June 2008 is as follows: 2007 End of July -3.01% August 1.05% September 2.69% October 0.39% November -1.71% December 0.10% 2008 End of January -1.60% February -1.12% March 0.08% April 3.92% May 0.40% June -2.14% Note: Calculation of the yield on investment (including dividend): NAV at beginning of term means the net asset value per unit calculated at the beginning of the yield calculation period. NAV at term end means the net asset value per unit calculated at the end of the yield calculation period. Calculation of increase ratio by distribution: 4 The amount for each term shall be the dividend distributed during the relevant term divided by the net asset value per unit on the ex dividend day of the relevant distribution, plus 1. II FINANCIAL HIGHLIGHTS Translation of an excerpt from the unaudited semi-annual accounts of the Fund will be attached to the Japanese version. PART III DETAILED INFORMATION CONCERNING THE FUND III MANAGEMENT AND ADMINISTRATION 1 Outline of Management of Assets, etc. (5) Miscellaneous E. Litigation and Other Significant Events [Before Amendment] Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the Fund. [After Amendment] Regulatory matters and litigation 5 In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. IV FINANCIAL CONDITIONS OF THE FUND English version and translation of the unaudited semi-annual accounts of the Fund will be attached to the Japanese version. V RECORD OF SALES AND REPURCHASES (Class M Shares) The following information shall be added to the Original SRS. Record of sales and repurchases during the one year period up to and including the end of June, 2008 and number of outstanding shares of the Fund as of June 30, 2008 are as follows: Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares Worldwide 342,788 7,243,951 41,848,206 (In Japan) (213,940) (6,927,611) (40,641,716) PART IV. SPECIAL INFORMATION I OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY 2 SUMMARY OF BUSINESS LINES AND BUSINESS OPERATION Relevant information in the Original SRS shall be updated as follows: Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of June 30, 2008, Investment Management Company managed, advised, and/or administered the following 99 funds and fund portfolios (having an aggregate net asset value of over $97 billion): 6 (as of June 30, 2008) Type of Fund Number Total Net Asset Value (in million dollars) U.S. Closed End Bond 5 $3,180.70 (337.19 billion yen) U.S. Open End Balanced 13 $22,512.67 (2,386.57 billion yen) U.S. Open End Bond 30 $33,021.02 (3,500.56 billion yen) U.S. Open End Equity 51 $38,619.09 (4,094.01 billion yen) Total 99 $97,333.48 (10,318.32 billion yen) 3 FINANCIAL CONDITIONS OF THE INVESTMENT MANAGEMENT COMPANY Translations of the audited annual accounts (also with an English version) and unaudited semi-annual accounts of Putnam Investment Management LLC will be attached to the Japanese version. 5 MISCELLANEOUS (5) Litigation, etc.: [Before Amendment] Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the Fund. 7 [After Amendment] Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Payments from Putnam Management will be distributed to certain open-end Putnam funds and their shareholders. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 8
